Case 7:20-cr-00444-VB Document 73 Filed 04/09/21 Page 1 of 1
Case 7:20-cr-00444-VB Document 70 Filed 04/03/21 Page 2 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-

20 -CR-444(VB)..22 ro co a,

bo VPiw™ Sopa se i

PEDRO RAINEY, /
Defendant(s).

 

Defendant Pedro Rainey hereby voluntarily consents to participate in the following prde feding
via___ videoconferencing or teleconferencing:

 

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

fe Jf io R Gin sp bvg x LAip- ooo Sh L—

 

 

 

 

Defendant’s Signature Defendant’s Counsel’s Signature
PEDRO RAINEY. LARRY SHEEHAN

Print Defendant’s Name Print Counsel’s Name

Date 4-2-21

This proceeding was conducted by reliable video or telephbnd conferencing technology.

u

Date 49-21 U.S, District Judge

 

 
